Exhibit 10.1

RealPage Confidential

Management Incentive Plan

Approved by Compensation Committee 02/22/12

RealPage 2012

Management Incentive Plan

 

Participant

  EMPLOYEE NAME    Division   DIVISION

Target Award % (1)

  PERCENTAGE    Eligibility Date:   DATE

 

Criteria

   Weight      Target

Corporate Revenue

     XX%       Each criterion has a target, a minimum, and a maximum. The target
pays out at 100%. The minimum is 0% and the maximum is 200%.

Corporate EBITDA

     XX%      

Divisional Revenue

     XX%      

Divisional Profit

     XX%      

Individual Performance (4)

     XX%       See Below

 

(1) Target Award % represents the percentage of base salary earned during the
eligible portion of the year which is achieved at target.

(2) Corporate Revenue & EBITDA objectives are confidential and will not be
disclosed until year end results are released. Divisional revenue & profit
objectives may be disclosed, but should be kept strictly confidential.

(3) Targets (including minimums and maximums) and awards may be adjusted by the
compensation committee based on (i) risk assessment inherent in the target and
(ii) special circumstances that were not anticipated when the targets were
established.

(4) Achievement of strategic goals & initiatives identified in the individual’s
MIP plan as well as individual performance ratings and rankings will be used in
the calculation of the individual rating.

The 2012 RealPage Management Incentive Plan (“MIP”) is intended to reward
mid-level and senior managers with bonus compensation based on the achievement
of corporate, group, departmental and individual objectives. To be eligible to
earn bonus awards under this plan, a participant must:

 

  i. be a regular, full-time employee for at least 3 months during 2012;

 

  ii. be a regular, full-time employee on the date of payment of each award;

 

  iii. be a senior manager grade E13 or above;

 

  iv. not be on another incentive plan; and

 

  v. achieve an individual performance rating above 3.5.

In addition, to be eligible to receive a bonus, minimum 2012 Revenue and EBITDA
objectives for the Company must be met.

A new manager will be eligible to initiate participation in the MIP beginning
the first full month after the individual’s date of hire or promotion. Bonus
awards will be prorated for the period of time the participant is a member of
the plan; e.g., the bonus for a qualified manager hired on June 23rd would be
prorated by 50%. Determination of how much is awarded to each participant is a
function of up to five criteria. Achievement of objectives and goals will be
determined by the Compensation Committee of the Board of Directors based on
recommendations made by the President. Possible ratings range from 0% to 200%
for each category. Awards will be made when declared in cash less required taxes
and withholdings.

Example

Assume annual base salary earned during the year for a manager is $100K. The
target award for this individual is 20% of base salary. Participant in the plan
is based on the following weightings:

 

Corporate Revenue

     15 % 

Corporate EBITDA

     10 % 

Divisional Revenue

     30 % 

Divisional Profit

     20 % 

Individual Performance

     25 % 

The compensation committee of the Board of Directors determines corporate
revenue objective is halfway between the 100% and 200% target, so this rating is
150%. EBITDA is also halfway between 100% and 200% goal so this rating is 150%.
The division achieves both its revenue and profit goals, but does not exceed
them. The employee’s individual performance achievement was worth 125% of the
individual target. The bonus award for this individual would be computed as
follows:

 

(1)    Bonus based on corporate revenue achievement      =      
$100,000 * .2 * .15 * 1.50     =       $ 4,500    (2)    Bonus based on
corporate EBITDA achievement      =       $100,000 * .2 * .10 * 1.50     =      
$ 3,000    (3)    Bonus based on divisional revenue achievement      =      
$100,000 * .2 * .30 * 1.00     =       $ 6,000    (4)    Bonus based on
divisional profit achievement      =       $100,000 * .2 * .20 * 1.00     =   
   $ 4,000    (5)    Bonus based on individual goals & initiatives      =      
$100,000 * .2 * .25 * 1.25     =       $ 6,250                    

 

 

     Total Award               $ 23,750   



--------------------------------------------------------------------------------

RealPage Confidential

Management Incentive Plan

Approved by Compensation Committee 02/22/12

Additional Terms and Conditions:

All payments under the Management Incentive Plan shall be subject to standard
withholding policies of the Company, including, without limitation, withholding
for Federal Income Tax, FICA, Medicare, etc.

The Management Incentive Plan may be modified or terminated from time to time or
at any time by the Company or the Compensation Committee at the Company’s or the
Compensation Committee’s sole discretion.

Unless provided otherwise a written employment agreement executed by the
participant and an authorized representative of the Company, all participants in
the Management Incentive Plan are employed “at will” and may be terminated at
any time, at the sole discretion of the Company. The Management Incentive Plan
does not constitute an employment agreement, nor does it constitute a guarantee
of continued employment.

A participant must be employed by the Company as a regular full-time employee on
the date of any payment under the Management Incentive Plan.

This Management Incentive Plan is only effective for calendar year 2012.

By executing this Management Incentive Plan, the undersigned acknowledges that
(s)he has read the MIP, understands the MIP and agrees to be bound by the
provisions of the MIP.

 

  Employee Name   DATE  